Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of record of US 2011/0306468 A1 to Wilson et al. neither anticipates nor renders obvious the ordered combination of claim elements specifically comprising:
regarding claim 1, “a sensor configured to monitor an exercise performed by the user, wherein the sensor comprises one of a force sensor, an oxygen sensor, or both a force sensor and an oxygen sensor” and “determine, by the at least one processor, a first energy expenditure estimate of the user corresponding to the monitored exercise and the user movement”
Claim 7 has been amended to include the allowable subject matter of claim 9, that the claimed sensor configured to monitor an exercise performed by a user is located on a body of the user.
and regarding claim 16, “monitoring, with a sensor, an exercise performed by a user, wherein the sensor comprises a force sensor, an oxygen sensor or both the force sensor and the oxygen sensor” and “determining, by the computing device, a first energy expenditure estimate of the user corresponding to the monitored exercise and the user movement”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715